Exhibit 10.2

AMENDMENT NO. 3 TO TERM LOAN AGREEMENT

This Amendment No. 3 to Term Loan Agreement (this “Amendment”) is dated as of
October 24, 2008, by and among AMERICAN DENTAL PARTNERS, INC., a Delaware
corporation (the “Borrower”), the Subsidiaries of the Borrower party hereto
(collectively, the “Subsidiary Guarantors” and together with the Borrower, the
“Credit Parties”), the lending institutions party to the Credit Agreement, as
hereinafter defined (the “Lenders”), and KBCM BRIDGE LLC, a Delaware limited
liability company, as a Lender and as administrative agent for the Lenders (the
“Administrative Agent”).

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Term Loan Agreement, dated as of September 25, 2007, as amended by
Amendment No. 1 to Term Loan Agreement and Waiver, dated as of February 21,
2008, Amendment No. 2 to Term Loan Agreement, dated as of June 11, 2008 (as
amended and as the same may be further amended, restated or otherwise modified
from time to time, the “Credit Agreement”);

WHEREAS, the Credit Parties have requested, and the Administrative Agent and the
Lenders have agreed, to amend the Credit Agreement to modify certain provisions
thereof;

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained and for other valuable considerations, the Credit Parties, the
Administrative Agent and the Lenders hereby agree as follows:

Section 1. Definitions. Each capitalized term used herein and not otherwise
defined in this Amendment shall be defined in accordance with the Credit
Agreement.

Section 2. Amendments to Credit Agreement.

2.1 New Definitions. Section 1.1 of the Credit Agreement is hereby amended to
add the following new definitions thereto in the appropriate alphabetical order:

““Amendment No. 3 Effective Date” shall mean the date upon which the conditions
specified in Section 3.1 of Amendment No. 3 to Term Loan Agreement are
satisfied.”

““Amendment No. 3 to Term Loan Agreement” shall mean Amendment No. 3 to Term
Loan Agreement, dated October 24, 2008, by and among the Borrower, the
Subsidiary Guarantors, the Lenders and the Administrative Agent.”

““Revolving Credit Agreement Amendment No. 7” shall mean Amendment No. 7 to
Amended and Restated Credit Agreement, dated as of October 24, 2008, by and
among the Borrower, the subsidiary guarantors signatory thereto, the lenders
signatory thereto and KeyBank National Association, a national banking
association, as a lender and as administrative agent.”

2.2 Amendment to Section 1.1. Section 1.1 of the Credit Agreement is hereby
amended to amend and restate the definitions of “Applicable Margin,” “Base Rate”
and “Maturity Date” in their entirety as follows:

““Applicable Margin” shall mean:

(i) As of the Amendment No. 3 Effective Date, until changed hereunder in
accordance with the following provisions, the Applicable Margin shall be
(A) 450.00 basis points for Base Rate Loans, and (B) 450.00 basis points for
Eurodollar Loans;



--------------------------------------------------------------------------------

(ii) Commencing on March 1, 2009 and each 90th day thereafter, the Applicable
Margin shall be increased by 50 basis points over the Applicable Margin then in
effect.”

““Base Rate” shall mean, for any day, a fluctuating interest rate per annum as
shall be in effect from time to time which rate per annum shall at all times be
equal to the greatest of: (i) the rate of interest established by KeyBank in
Cleveland, Ohio, from time to time, as its “prime rate,” whether or not publicly
announced, which interest rate may or may not be the lowest rate charged by it
for commercial loans or other extensions of credit; (ii) the Federal Funds
Effective Rate in effect from time to time, determined one Business Day in
arrears, plus  1/2 of 1.00% per annum; and (iii) the Adjusted Eurodollar Rate
for one month interest periods that would be applicable had the Borrower
submitted on such day a Notice of Continuation or Conversion that requested the
Continuation or Conversion of a Eurodollar Loan, plus 1.00% per annum.”

““Maturity Date” shall mean the earlier of (i) January 20, 2010, or (ii) the
date the Obligations are accelerated pursuant to Section 9.2 hereof.”

Section 3. Effectiveness.

3.1 Conditions Precedent. The effectiveness of this Amendment is subject to the
satisfaction of the following conditions precedent:

(i) Amendment Executed. This Amendment shall have been executed by each Credit
Party, the Administrative Agent and each Lender, and counterparts hereof as so
executed shall have been delivered to the Administrative Agent.

(ii) Fees, etc. The Borrower shall have paid an amendment fee to the
Administrative Agent, for the pro rata benefit of each Lender based on the
Commitment of such Lender, in an amount equal to $350,000 and shall have paid
all reasonable out-of-pocket fees and expenses of the Administrative Agent and
of special counsel to the Administrative Agent that have been invoiced on or
prior to such date in connection with the preparation, negotiation, execution
and delivery of this Amendment.

(iii) Revolver Credit Agreement Amendment. The Administrative Agent shall have
received a certified copy of the executed Revolver Credit Agreement Amendment
No. 7, which shall be in full force and effect and in form and substance
satisfactory to the Administrative Agent.

(iv) Officer’s Certificate. The Borrower shall have delivered to the
Administrative Agent an officer’s certificate certifying that, as of the
Amendment No. 3 Effective Date, (i) all conditions precedent set forth in this
Section 3.1 have been satisfied, (ii) no Default or Event of Default exists nor
immediately after the Amendment No. 3 Effective Date will exist, and (iii) all
representations and warranties of the Credit Parties contained in the Credit
Agreement or in the other Credit Documents (including without limitation
Section 4 of this Amendment) are true and correct in all material respects with
the same effect as though such representations and warranties had been

 

2



--------------------------------------------------------------------------------

made on and as of the Amendment No. 3 Effective Date, except to the extent that
such representations and warranties expressly relate to an earlier specified
date, in which case such representations and warranties shall have been true and
correct in all material respects as of the date when made.

(v) Other Conditions. The Borrower shall have satisfied such other conditions as
the Administrative Agent may reasonably request relating to the transactions
contemplated hereby.

3.2 Effective Date. This Amendment shall be effective on the date upon which the
conditions precedent set forth in Section 3.1 above are satisfied. Unless
otherwise specifically set forth herein, each of the amendments and other
modifications set forth in this Amendment shall be effective on and after such
date.

Section 4. Representations and Warranties. Each Credit Party hereby represents
and warrants to the Administrative Agent and the Lenders that (a) such Credit
Party has the legal power and authority to execute and deliver this Amendment,
(b) the officer executing this Amendment on its behalf has been duly authorized
to execute and deliver the same and bind such Credit Party with respect to the
provisions hereof, (c) no Default or Event of Default exists under the Credit
Agreement, nor will any occur immediately after the execution and delivery of
this Amendment, and (d) as of the date hereof, such Credit Party has no claim or
offset against, or defense or counterclaim to, its obligations or liabilities
under the Credit Agreement or any other Credit Document.

Section 5. Miscellaneous.

5.1 Waiver. Each Credit Party, by signing below, hereby waives and releases
Administrative Agent and each of the Lenders and their respective directors,
officers, employees, attorneys, affiliates and subsidiaries from any and all
claims, offsets, defenses and counterclaims, in each case arising on or prior to
the date of this Amendment, such waiver and release being with full knowledge
and understanding of the circumstances and effect thereof and after having
consulted legal counsel with respect thereto.

5.2 Subsidiary Guarantors. Each Subsidiary Guarantor consents and agrees to and
acknowledges the terms of this Amendment and specifically acknowledges the terms
of and consents to the amendments set forth in this Amendment. Each Subsidiary
Guarantor further agrees that its obligations pursuant to the Subsidiary
Guaranty shall remain in full force and effect and be unaffected hereby.

5.3 Credit Agreement Unaffected. Each reference that is made in the Credit
Agreement or any Credit Document to the Credit Agreement shall hereafter be
construed as a reference to the Credit Agreement, as amended hereby. Except as
herein otherwise specifically provided, all provisions of the Credit Agreement
shall remain in full force and effect and be unaffected hereby. This Amendment
is a Credit Document.

5.4 Counterparts. This Amendment may be executed in any number of counterparts,
by different parties hereto in separate counterparts and by facsimile signature,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.

 

3



--------------------------------------------------------------------------------

5.5 Expenses. The Borrower agrees to pay on demand all costs and expenses
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment, including without limitation, the
reasonable costs, fees, expenses and disbursements of the Administrative Agent’s
legal counsel.

5.6 Severability. Any term or provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment, and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

5.7 Entire Agreement. This Amendment is specifically limited to the matters
expressly set forth herein. This Amendment and all other instruments, agreements
and documents executed and delivered in connection with this Amendment embody
the final, entire agreement among the parties hereto with respect to the subject
matter hereof and supersede any and all prior commitments, agreements,
representations and understandings, whether written or oral, relating to the
matters covered by this Amendment, and may not be contradicted or varied by
evidence of prior, contemporaneous or subsequent oral agreements or discussions
of the parties hereto. There are no oral agreements among the parties hereto
relating to the subject matter hereof or any other subject matter relating to
the Credit Agreement.

5.8 Governing Law. The rights and obligations of all parties hereto shall be
governed by the laws of the State of Ohio, without regard to principles of
conflicts of laws.

[Remainder of page intentionally left blank.]

 

4



--------------------------------------------------------------------------------

5.9 JURY TRIAL WAIVER. EACH CREDIT PARTY, THE ADMINISTRATIVE AGENT AND EACH OF
THE LENDERS HEREBY WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY
DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG THE CREDIT
PARTIES, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING OUT
OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AMENDMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.

 

THE BORROWER:

AMERICAN DENTAL PARTNERS, INC.

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President, Planning and Investment THE
SUBSIDIARY GUARANTORS:

ADP OF NEW YORK, LLC

AMERICAN DENTAL PARTNERS OF ALABAMA, LLC

AMERICAN DENTAL PARTNERS OF CALIFORNIA, INC.

AMERICAN DENTAL PARTNERS OF LOUISIANA, LLC

AMERICAN DENTAL PARTNERS OF MARYLAND, LLC

AMERICAN DENTAL PARTNERS OF MICHIGAN, LLC

AMERICAN DENTAL PARTNERS OF MISSOURI, LLC

AMERICAN DENTAL PARTNERS OF NORTH CAROLINA, LLC

AMERICAN DENTAL PARTNERS OF OKLAHOMA, LLC

AMERICAN DENTAL PARTNERS OF PENNSYLVANIA, LLC

AMERICAN DENTAL PARTNERS OF TENNESSEE, LLC

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

AMERICAN DENTAL PARTNERS OF VIRGINIA, LLC

APPLE PARK ASSOCIATES, INC.

AMERICAN DENTAL PARTNERS OF ARIZONA, LLC

AMERICAN DENTAL PARTNERS OF WISCONSIN, LLC

PDHC, LTD.

TEXAS DENTAL MANAGEMENT, INC.

VOSS DENTAL LAB, INC.

ADP-CFK, LLC

CARE FOR KIDS — USA, LLC

CARE FOR KIDS OF ARIZONA, LLC

AMERICAN DENTAL PARTNERS OF MINNESOTA, LLC

METROPOLITAN DENTAL HOLDINGS, INC.

METROPOLITAN DENTAL MANAGEMENT, INC.

By:  

/s/ Ian H. Brock

Name:   Ian H. Brock Title:   Vice President

AMERICAN DENTAL PROFESSIONAL SERVICES, LLC

By:  

/s/ Breht T. Feigh

Name:   Breht T. Feigh Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

TEXAS DENTAL PARTNERS, LP,

a Subsidiary Guarantor

By: TEXAS DENTAL MANAGEMENT, INC.,

as its General Partner

By:

 

/s/ Ian H. Brock

Name:

  Ian H. Brock

Title:

  Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT AND THE LENDERS:

KBCM BRIDGE LLC,
as a Lender and the Administrative Agent

By:  

/s/ Laurie Muller-Girard

Name:   Laurie Muller-Girard Title:   Vice President

 

Amendment No. 3



--------------------------------------------------------------------------------

RBS CITIZENS N.A. By:  

/s/ Michael Ouellet

Name:   Michael Ouellet Title:   Senior Vice President

 

Amendment No. 3